NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 1-15 is the recitation in claim 1 of an absorption temporary fixing sheet having a surface resistivity of 1.0x104 Ω/□ to 1.0x1010 Ω/□ and wherein a silicon chip vertical adhesive strength of a surface of the foam layer after 18 hours at -30ºC is represented by V1 (N1/1cm2), a silicon chip vertical adhesive strength thereof after 18 hours at 23ºC is represented by V2 (N/1cm2), and a silicon chip vertical adhesive strength thereof after 18 hours at 80ºC is represented by V3 (N/1cm2); and a silicon chip shearing adhesive strength of the surface of the foam layer after 18 hours at -30ºC is represented by H1 (N/1cm2), a silicon chip shearing adhesive strength thereof after 18 hours at 23ºC is represented by H2 (N/1cm2), and a silicon chip shearing adhesive strength thereof after 18 hours at 80ºC is represented by H3 (N/1cm2), relationships of V1<H1, V2<H2, and V3<H3 are satisfied. 
As stated in the previous Office Action mailed on 12/10/2021, the closest prior art references are the following: (1) Koe et al. (JP 2005-015737); (2) Hirao et al. (JP 2013-144788); (3) Watanabe et al. (JP 2011-038045); and (4) Hirao et al. (WO 2013/089094). Because JP 2005-015737, JP 2013-144788, and JP 2011-038045, are in Japanese, the machine-translated English equivalents are cited below and are attached. 
Koe et al. teach conductive self-sticking foamed sheets composed of an acrylic ester copolymer resin (abstract). Koe et al. fail to teach that the sheet has the surface resistivity recited in the instant claims, and further fails to teach that the vertical adhesive strengths and the silicon chip shearing adhesive strengths satisfy the relationships required by the instantly claimed invention. 
Hirao et al. ‘788 teach a temporary fixing material which does not break even after repeated use. The temporary fixing material maintains adhesiveness and detachability. The temporary fixing material comprises a foam having continuous bubbles, which are open cells. See abstract of Hirao et al. ‘788. The fixing material has a normal shear adhesive force of 1 N/cm2 or more; a 180ºC peel test force of 1 N/25 mm ore less; and a holding force at 60ºC of 0.5 mm or less. Hirao et al. ‘788 fails to teach that the temporary fixing material disclosed therein has the surface resistivity recited in the instant claims, and further fails to teach that the vertical adhesive strengths and the silicon chip shearing adhesive strengths satisfy the relationships required by the instantly claimed invention. 
Watanabe teaches an adhesive tape for fixing a honeycomb core when cutting (¶1). The base material of the tape includes foamed sheets (¶51). The breaking strength in the longitudinal direction (MD) and the breaking strength in the width direction (TD) are both 30 to 200 N/10 mm (¶7). The shear adhesive force of the tape is 100 to 700 N/400 mm2 (¶63). Watanabe fails to teach that the adhesive tape has the surface resistivity recited in the instant claims, and further fails to teach that the vertical adhesive strengths and the silicon chip shearing adhesive strengths satisfy the relationships required by the instantly claimed invention. 
Hirao et al. ‘094 teaches a non-slip material and temporary fixing material which do not break even after repeated use. The non-slip material contains a foam having an open cell structure (¶6). The non-slip material has a normal shear adhesive strength of 1 N/cm2 or more (¶6); a 180ºC peel test force of 1 N/25 mm ore less; and a holding force at 60ºC of 0.5 mm or less.  See ¶7-8. Hirao et al. ‘094 fails to teach that the temporary fixing material disclosed therein has the surface resistivity recited in the instant claims, and further fails to teach that the vertical adhesive strengths and the silicon chip shearing adhesive strengths satisfy the relationships required by the instantly claimed invention. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766